            Case 1:21-cv-02168-RDM Document 1 Filed 08/13/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  AMERICA FIRST LEGAL FOUNDATION,
  600 14th Street, NW
  Fifth Floor
  Washington, DC 20005

                        Plaintiff,

                 v.
                                                          Civil Action No.: 21-2168
  U.S. DEPARTMENT OF HOMELAND
  SECURITY,
  2707 Martin Luther King Jr. Ave., SE
  Washington, DC 20528

  U.S. IMMIGRATION AND CUSTOMS
  ENFORCEMENT,
  500 12th Street, SW
  Washington, DC 20536

                        Defendants.


                                      COMPLAINT

       1.      Plaintiff America First Legal Foundation (“AFL”) brings this action against

Defendants U.S. Department of Homeland Security (“DHS”) and its component, U.S. Immigration

and Customs Enforcement (“ICE”) to compel compliance with the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552.

       2.      The Biden Administration has issued multiple memoranda directing immigration

policy changes, including a January 20, 2021 memorandum from then-Acting Secretary Dave

Pekoske. See Dep’t of Homeland Security, Review of and Interim Revision to Civil Immigration

Enforcement and Removal Policies and Priorities (Jan. 20, 2021) (the “Pekoske Memo.”),
            Case 1:21-cv-02168-RDM Document 1 Filed 08/13/21 Page 2 of 8




available      at         https://www.dhs.gov/sites/default/files/publications/21_0120_enforcement-

memo_signed.pdf. (attached as Exhibit A).

       3.      In execution of the Pekoske Memo, on February 18, 2021, ICE’s Acting Director,

Tae Johnson, issued a Memorandum for all ICE employees titled “Interim Guidance: Civil

Immigration Enforcement and Removal Priorities.” ICE Policy Number 11090.1, U.S.

Immigration and Customs Enforcement, Interim Guidance: Civil Immigration Enforcement and

Removal      Priorities      (Feb.   18,    2021)       (the   “Johnson   Memo.”),    available   at

https://policeissues.org/ICE%20memo%20021821.pdf (attached as Exhibit B).

       4.      The Johnson Memo. detailed three priority categories of removable aliens and

implemented a requirement that any alien ICE sought to remove who did not fit into one of these

categories needed “preapproval” from a Field Office Director or a Special Agent in Charge.

       5.      The Johnson Memo. also instituted a reporting requirement for two weekly reports

that would be reviewed by the Acting Director and made available to the Secretary of Homeland

Security. See Johnson Memo. at 7.

       6.      Specifically, it required:

       Each Friday, the Executive Associate Directors for Enforcement and Removal
       Operations and Homeland Security Investigations will compile and provide to the
       Office of the Director, the Office of the Deputy Director, and the Office of Policy
       and Planning (OPP), a written report: (1) identifying each enforcement action taken
       in the prior week, including the applicable priority criterion, if any; (2) providing a
       narrative justification of the action; and (3) identifying the date, time, and location
       of the action.

       In addition, each Friday the Executive Associate Director for Enforcement and
       Removal Operations will provide to the Office of the Director, the Office of the
       Deputy Director, and OPP, a written report: (1) identifying each removal in the
       prior week, including the applicable priority criterion, if any; (2) providing a
       narrative justification of the removal; and (3) identifying the date, time, and
       location of the removal.




                                                    2
            Case 1:21-cv-02168-RDM Document 1 Filed 08/13/21 Page 3 of 8




       These reporting requirements will be assessed periodically during this interim
       period to ensure that they are both productive and manageable.

       The weekly reports will be made available to the Office of the Secretary.

Id.

       7.      The Johnson Memo. was “effective immediately” upon issuance. Id. at 1.

       8.      Upon information and belief, the first report was due Friday, February 26, 2021,

and certainly no later than Friday, March 5, 2021.

       9.      The report includes the total number of interior enforcement actions and removals

being completed by ICE. This information can be compared to historical data to reveal what ICE

is doing—or not doing—at the direction of new political leadership on a matter of critical

importance to the nation.

       10.     On May 18, 2021, AFL filed a FOIA request with ICE requesting, among other

things, the weekly reports required by the Johnson Memo. See Exhibit C.

       11.     As of the date of this filing, AFL has not received any records responsive to this

request.

       12.     These reports, which are being submitted weekly to political leaders, show whether,

and to what extent, the Biden Administration is enforcing our immigration laws, protecting our

borders, and keeping Americans safe during the COVID-19 pandemic. There is a massive crisis

on our southern border and the requested information, once made public, will provide critical

insight, and demonstrate in starkly empirical terms the real-life effects of the Biden

Administration’s policy decision to not enforce the Immigration and Nationality Act.

       13.     As Justice Thurgood Marshal wrote, “[t]he basic purpose of FOIA is to ensure an

informed citizenry, vital to the functioning of a democratic society, needed to check against




                                                3
          Case 1:21-cv-02168-RDM Document 1 Filed 08/13/21 Page 4 of 8




corruption and to hold the governors accountable to the governed.” NLRB v. Robbins Tire &

Rubber Co., 437 U.S. 214, 242 (1978).

       14.     Due to the political sensitivity of the requested records, and based on AFL’s

knowledge and belief of the Biden Administration’s operating procedures with respect to

processing FOIA requests from non-ideologically aligned requestors, including, for example, the

aggressive assertion of “White House Equities” and the over-application of deliberative process

privilege, AFL is concerned DHS and/or ICE political officials may be overseeing, supervising,

and/or delaying the processing of AFL’s request to keep the facts from public exposure and to

prevent public scrutiny of controversial Biden Administration policies.

                                JURISDICTION AND VENUE

       15.     This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B) and

28 U.S.C. § 1331. Additionally, it may grant declaratory relief pursuant to 28 U.S.C. § 2201, et

seq.

       16.     Venue is proper in this District pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

                                           PARTIES

       17.     AFL is a nonprofit organization working to promote the rule of law in the United

States, prevent executive overreach, ensure due process and equal protection for all Americans,

and encourage public knowledge and understanding of the law and individual rights guaranteed

under the United States Constitution and the laws of the United States. AFL’s mission includes

promoting government transparency and accountability by gathering official information,

analyzing it, and disseminating it through reports, press releases, and/or other media, including

social media platforms, all to educate the public. All of the records produced by Defendants will




                                                4
          Case 1:21-cv-02168-RDM Document 1 Filed 08/13/21 Page 5 of 8




be made publicly available on AFL’s website for citizens, journalists, and scholars to review and

use. AFL’s principal office is located in the District of Columbia.

       18.     DHS is an agency of the federal government within the meaning of 5 U.S.C.

§ 552(f) and has possession and control of the records AFL seeks.

       19.     ICE is a component agency of DHS and has possession and control of the records

AFL seeks.

                                   STATEMENT OF FACTS

       20.     On May 18, 2021, AFL submitted a FOIA request to ICE seeking various records,

including these weekly reports. See Exhibit C.

       21.     In its May 18, 2021, request, AFL requested:

               a. All “written reports” referred to in the subsection titled “Weekly
                  Reporting of All Enforcement And Removal Actions” on page 7 of a
                  memorandum from Tae D. Johnson to “All ICE Employees” with a
                  subject line of “Interim Guidance: Civil Immigration Enforcement and
                  Removal Priorities” (Feb. 18, 2021) (the “Interim Guidance”), whether
                  the reports be termed “Reports”, “Summaries”, “Rollups”, or otherwise.
                  The timeframe for this request is February 18, 2021 to the date of
                  production of the requested records.

               b. All records, including, but not limited to, electronic mail, texts,
                  memoranda, and handwritten notes, of, regarding, referring, or relating
                  to the Interim Guidance from, to, or in the possession of each of the
                  following [ICE] components:

                        i.Office of the Director of ICE
                       ii.Office of the Deputy Director
                      iii.Office of Policy and Planning
                      iv. Office of the Executive Associate Director, Enforcement and
                          Removal Operations
                       v. Office of the Executive Associate Director, Homeland Security
                          Investigations
                      vi. Office of the Principal Legal Advisor
                     vii. Office of the Executive Associate Director, Management and
                          Administration

                   The timeframe for this request is January 20, 2021, to date of production
                   of the requested records.


                                                 5
          Case 1:21-cv-02168-RDM Document 1 Filed 08/13/21 Page 6 of 8




               c. All records, including, but not limited to electronic mail, texts,
                  memoranda, and handwritten notes, of, regarding, referring, or relating
                  to the interim civil immigration enforcement and removal priorities
                  described in a memorandum issued by Acting Secretary Pekoske and
                  titled “Review of and Interim Revision to Civil Immigration
                  Enforcement and Removal Policies and Priorities” (Jan. 20, 2021) (the
                  “Priorities Memo”) within the possession if ICE. The timeframe for this
                  request is January 20, 2021, to the date of production of the requested
                  records.

       22.     AFL submitted its FOIA request to ICE by e-mail, sending it to ICE-

FOIA@dhs.gov on May 18, 2021. See Exhibit C.

       23.     On May 19, 2021, AFL received an e-mail from ICE acknowledging receipt of the

FOIA request and assigning it reference number 2021-ICFO-35173. See Exhibit D.

       24.     On May 19, 2021, AFL received an e-mail from ICE stating that the request’s status

was updated to “Received.” See Exhibit E.

       25.     On May 22, 2021, AFL received an e-mail from ICE stating that ICE was

“invoke[ing] a 10-day extension for your request,” based on “the increasing number of FOIA

requests received by this office[.]” See Exhibit F.

       26.     In its May 22, 2021, correspondence, ICE also acknowledged AFL’s status as an

educational requester.

       27.     After hearing nothing further from ICE, on July 8, 2021, AFL sent a message to

ICE through DHS’s Public Access Portal requesting an update on the status of its FOIA request.

       28.     AFL did not receive a response to its July 8, 2021, request for a status update.

       29.     On July 16, 2021, AFL sent an e-mail to ICE requesting a status update on the

processing of its May 18, 2021, request. See Exhibit G.

       30.     On July 22, 2021, AFL received an e-mail from ICE stating that the FOIA request

was “In Process.” See Exhibit H.




                                                 6
            Case 1:21-cv-02168-RDM Document 1 Filed 08/13/21 Page 7 of 8




       31.     As of the date of this Complaint, Defendants have issued no substantive response

to AFL’s FOIA request.

       32.     Additionally, as of the date of this Complaint, DHS’s Public Access Portal states

that AFL’s request is “In Process” with an estimated delivery date of June 22, 2021.

                                           COUNT I
                               Violation of FOIA, 5 U.S.C. § 552

       33.     AFL incorporates paragraphs 1–32 as if set forth fully herein.

       34.     Defendants are agencies of the federal government within the meaning of 5 U.S.C.

§ 552(f).

       35.     By letter dated May 18, 2021, AFL submitted a FOIA request to ICE.

       36.     AFL’s FOIA request complied with all applicable statutes and regulations.

       37.     The requested records are not exempt from FOIA pursuant to 5 U.S.C. § 552(b).

       38.     ICE has failed to respond to AFL’s request within the statutory time-period. See 5

U.S.C. § 552(a)(6).

       39.     Accordingly, AFL has exhausted its administrative remedies. See 5 U.S.C.

§ 552(a)(6)(C).

       40.     By failing to release any responsive, non-exempt records, or otherwise offer a

reasonable schedule for production, Defendants have violated FOIA. See 5 U.S.C. § 552(a)(3)(A).

                                   PRAYER FOR RELIEF

       WHEREFORE, AFL respectfully requests that this Court:

       i.      Declare that the records sought by the request, as described in the foregoing

paragraphs, must be disclosed pursuant to 5 U.S.C. § 552.




                                                7
            Case 1:21-cv-02168-RDM Document 1 Filed 08/13/21 Page 8 of 8




      ii.      Order Defendants to conduct searches immediately for all records responsive to

AFL’s FOIA request and demonstrate that they employed search methods reasonably likely to

lead to the discovery of responsive records.

      iii.     Order Defendants to produce by a date certain all non-exempt records responsive

to AFL’s FOIA request.

      iv.      Award AFL attorneys’ fees and costs incurred in this action pursuant to 5 U.S.C.

§ 552(a)(4)(E).

      v.       Grant AFL such other and further relief as this Court deems proper.

August 13, 2021                                     Respectfully submitted,

                                                    /s/ Brian J. Field
                                                    BRIAN J. FIELD
                                                    D.C. Bar No. 985577
                                                    SCHAERR | JAFFE LLP
                                                    1717 K Street NW, Suite 900
                                                    Washington, DC 20006
                                                    Tel.: 202.787.1060
                                                    E-mail: bfield@schaerr-jaffe.com

                                                    REED D. RUBINSTEIN
                                                    D.C. Bar No. 400153
                                                    AMERICA FIRST LEGAL FOUNDATION
                                                    600 14th Street, N.W.
                                                    Fifth Floor
                                                    Washington, D.C. 20005
                                                    Tel.: (202) 964-3721
                                                    E-mail: reed.rubinstein@aflegal.org

                                                    Counsel for Plaintiff America First Legal




                                               8
